COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 TERESA CORRAL-LERMA, VERONICA                                 No. 08-12-00003-CV
 TERESA LERMA AND EDUARDO N.                     §
 LERMA,                                                          Appeal from the
                                                 §
                           Appellants,                          120th District Court
                                                 §
 v.                                                          of El Paso County, Texas
                                                 §
                                                                 (TC# 2009-2631)
 BORDER DEMOLITION &                            §
 ENVIRONMENTAL, INC.,
                                                §
                            Appellee.
                                                §

                                         O R D E R

       Pending before the Court is Appellants’ motion to dismiss the appeal after abatement.

Appellants represent to the Court the bankruptcy has been resolved. Therefore, on the Court’s own

motion, the above-styled and numbered cause is hereby REINSTATED.

       Further, the motion to dismiss the appeal will remain pending a response from the

Appellee. The response is requested to be filed with this Court on or before November 15, 2021.

       IT IS SO ORDERED this 8th day of November, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley JJ.